Citation Nr: 1010926	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-27 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefit sought on 
appeal.  The Board first considered this appeal in October 
2006 and remanded for additional development.  The matter is 
now properly returned to the Board for further appellate 
consideration.

The Veteran appeared and gave personal testimony before the 
Board in April 2006.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is diagnosed as having posttraumatic stress 
disorder due to an inservice stressor that is deemed 
consistent with the circumstances of his service.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  As such, the 
Board turns to the merits of the claim.

The Veteran contends that he developed PTSD as a result of 
witnessing a plane crash in June 1964 and assisting with the 
injured passengers.  At the time of the crash, the Veteran 
was an aircraft mechanic helper with the 516th Transportation 
Airplane Company.  He was permanently stationed at Fort 
Benning, but asserts that he was on field operations in 
Ridgeway, South Carolina.  The Veteran is currently diagnosed 
as having PTSD as a result of the inservice experience and 
participates in treatment at the Albuquerque VA Medical 
Center (VAMC).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and, credible supporting evidence that 
the claimed inservice stressor occurred.  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

The Veteran's claim has been denied because his personnel 
records do not show that he was in South Carolina at the time 
of the plane crash described.  There is no question that the 
crash occurred on June 25, 1964, as it is documented in 
service records and in a newspaper article.  Additionally, 
there is no dispute over the diagnosis of PTSD.  In fact, the 
Veteran underwent VA examination in February 2009 and was 
determined to have an Axis I diagnosis of PTSD due to the 
plane crash that the examiner was advised was a verified 
stressor.  The examiner specifically noted that most of the 
Veteran's problems stem from the diagnosed Axis II 
personality disorder that he has experienced since 
adolescence, but he did render the appropriate Axis I 
diagnosis within the definition of the DSM-IV and provide the 
nexus opinion necessary for a showing of service connection.

The Board has studied the personnel records very carefully 
and determines that the Veteran's stressor is consistent with 
his service.  Specifically, VA obtained morning reports from 
the National Personnel Records Center (NPRC) that show that 
individuals who were part of the 516th Transportation 
Airplane Company and had their permanent station at Fort 
Benning were injured and killed in an airplane crash in the 
vicinity of Ridgeway, South Carolina.  While the morning 
reports do not show who may have been with the Company in 
Ridgeway who were not killed or injured, they corroborate the 
Veteran's assertion that part of his Company was in South 
Carolina participating in field operations and there was a 
crash.  There is nothing in the record to show that the 
Veteran was not with the Company in South Carolina.

In reviewing the personnel records, the Board notes that the 
names of individuals killed in the airplane crash show up on 
several extracts that reflect action and orders for this 
Veteran.  Thus, there is evidence that he served with 
individuals who were on field operations in South Carolina 
and lost their lives in the event that he has described in 
great detail over the years.  It is important to note that 
the Veteran has consistently described the accident and the 
actions taken after the crash.  He has also provided 
testimony that he was never given written orders to 
participate in the field operations in South Carolina.

As noted above, VA must consider the evidence presented in 
light of the places, types, and circumstances of service, as 
evidenced by service records and the official history of each 
organization in which the Veteran served pursuant to 
38 U.S.C.A. § 1154(a).  It is also important to point out at 
this juncture that it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

When contemplating the nature of the Veteran's service and 
the fact that members of his Company with whom he served in 
Fort Benning were killed and/or injured in an aircraft 
accident, the Board finds that a reasonable doubt exists that 
must be resolved in the Veteran's favor as to whether he was, 
in fact, present as he asserts.  Because there is no concrete 
evidence to say that the Veteran was in Fort Benning on June 
25, 1964, as opposed to being in Ridgeway, South Carolina, 
with his fellow Company members, the Board concludes that his 
presence at the scene of the accident is consistent with the 
circumstances of his service.  Therefore, the morning reports 
are deemed independent corroboration of the Veteran's 
inservice stressor.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).

In reviewing the medical evidence, the Board finds that the 
February 2009 psychiatric examination report clearly makes 
the connection between the Veteran's inservice stressor and 
his currently diagnosed PTSD.  Thus, the Board does not see 
the need to obtain any additional medical evidence, including 
any reports that may be associated with the Veteran's Social 
Security Administration grant of benefits that have not been 
obtained by VA.  Consequently, when resolving all doubt in 
favor of the Veteran, the Board finds that service connection 
is warranted for PTSD.  Accordingly, the appeal is granted.


ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


